        Case 3:20-cv-00014-TCB Document 22 Filed 01/07/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

IOU CENTRAL, INC.                        :
d/b/a IOU FINANCIAL, INC                 :
                                         :
      Plaintiff,                         :
vs.                                      :   Case No. 3:20-CV-00014-TCB
                                         :
METAL SPECIALISTS, LLC, et al            :

                  CONSENT DECREE RESOLVING ACTION AS TO
            DEFENDANT MORTGAGE ELECTRONIC REGISTRATION
                           SYSTEMS, INC.

      Plaintiff IOU Central, Inc. d/b/a IOU Financial Inc. (“IOU”) filed this action

against the Defendants, who were served with process. IOU moves to enter this

Consent Decree resolving the action as to Defendant Mortgage Electronic

Registration Systems, Inc [“MERS”]. The Court grants the motion and this

Consent Decree is entered, as follows:

      Per 28 U.S.C. § 1332, subject matter jurisdiction exists as set forth in the

Amended Complaint. [AC Doc 5]. By consent of IOU and Defendant MERS the

Court establishes, declares and decrees as follows:

      (a)     IOU seeks to establish an interest in 164 Vinters Way, Duplin NC

28466, Parcel No. 09688112 [The Property] per Counts I, V, VI of the AC.




                                         1
        Case 3:20-cv-00014-TCB Document 22 Filed 01/07/21 Page 2 of 2




      (b)    Any such interest by IOU in the Property, established by this Court,

such as a security agreement , equitable lien, or constructive trust or such other
                                ,




interest, is subject to the Mortgage of MERS encumbering the Property, if and

when that relief is granted in this action, [AC ¶ 24 (a), 47, ¶ 71, ¶ 76]

      The Court finds IOU and MERS consent to this Decree to resolve this action

between themselves by the signatures of their counsel. Under Fed. R. Civ. P. 22,

MERS is no longer required to participate in this action, which will be reflected in

a Second Amended Complaint filed by IOU after entry of this Order omitting

MERS as a party.

      IOU and MERS will bear their respective costs and fees.

      SO ORDERED this 7th day of January, 2021.




      HON. Timothy C. Batten
      UNITED STATES DISTRICT JUDGE




                                           2
